                  Case 3:20-cv-06138 Document 1 Filed 11/20/20 Page 1 of 5




1

2

3

4

5

6
                                UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
8

9    CHERYL SANLIN,                                        Case No.
10                                     Plaintiff,
11           v.
                                                           PLAINTIFF’S COMPLAINT and
12   CENTRAL KITSAP SCHOOL DISTRICT,                       JURY DEMAND
     a Washington Corporation,
13
                                    Defendant.
14

15
                                     JURISDICTION AND VENUE
16
            1. Jurisdiction of this court is invoked pursuant to 28 U.S.C. § 1331. This action is
17
     authorized and instituted pursuant to 29 U.S.C. § 2617(a).
18
            2. The employment practices alleged to be unlawful were committed within the jurisdiction
19

20   of the United States District Court for the Western District of Washington of Tacoma.

21          3. In May 2020, Plaintiff filed a charge of discrimination against Defendant with the Office

22   of Civil Rights, U.S. Department of Education. In June 2020, the Department of Education

23   transferred Plaintiff’s charge to the Equal Employment Opportunity Commission (“EEOC”) in
24   Seattle, Washington.
25    COMPLAINT                                                    EMERALD LAW GROUP, PLLC
                                                                     811 FIRST AVE., SUITE 510
      CASE NO.                                                          SEATTLE, WA 98104
      PAGE 1 OF 5                                                        TEL: (206) 826-5160
                                                                         FAX: (206) 922-5598
                 Case 3:20-cv-06138 Document 1 Filed 11/20/20 Page 2 of 5




             4. On August 25, 2020, the EEOC issued a right-to-sue letter.
1
                                                 PARTIES
2

3            5. Plaintiff is a resident of Kitsap County, Washington.

4            6. Defendant is a public school district located in Kitsap County, Washington.

5                                                 FACTS

6            7. Plaintiff is an African-American female. She has been employed by Central Kitsap
7    School District as a certificated music teacher since 1994. She works at Hawk Elementary at
8
     Jackson Park (“HEJP”).
9
             8. In September 2019, Plaintiff filed a complaint of racial discrimination with the
10
     Defendant’s Human Resources department, primarily based on conduct by the school principal,
11
     Chris Visserman. In response, Defendant hired an investigator, Jessie Harris, to investigate
12
     Plaintiff’s allegation. Harris concluded that the conduct Plaintiff complained of did not amount
13
     to harassment or discrimination.
14

15           9. Plaintiff appealed this determination to the School Board pursuant to Defendant’s

16   procedure. There was a hearing on December 11, 2019, during which Defendant’s Assistant

17   Superintendent of Human Resources, Jeanne Beckon, shared Investigator Jessie Harris’s stated

18   opinion that Plaintiff complaints about her treatment was the cause of a staff morale problem at

19   HEJP.
20           10. On January 23, 2020, Assistant Superintendent Beckon directed Plaintiff not to
21
     contact either the principal or assistant principal at HEJP. Plaintiff was told she could
22
     communicate only with Jill Carlson, Direct of Elementary Teaching and Learning, and Ms.
23
     Beckon herself.
24

25    COMPLAINT                                                     EMERALD LAW GROUP, PLLC
                                                                      811 FIRST AVE., SUITE 510
      CASE NO.                                                           SEATTLE, WA 98104
      PAGE 2 OF 5                                                         TEL: (206) 826-5160
                                                                          FAX: (206) 922-5598
                 Case 3:20-cv-06138 Document 1 Filed 11/20/20 Page 3 of 5




            11. On January 29, 2020, Assistant Superintendent met with Plaintiff, and informed her
1
     that Defendant had “concerns” about Plaintiff’s mental health and that she was being directed
2

3    to undergo a psychological evaluation. The conduct identified by Ms. Beckon as “concerning”

4    included the hurt feelings of staff against whom Plaintiff had complained; Plaintiff’s emailing

5    colleagues or administrators late at night; and one student’s unprompted assertion that Plaintiff

6    “doesn’t like” the students. Ms. Beckon informed Plaintiff that, based on Defendant’s
7    “concerns,” Plaintiff was being placed on administrative leave immediately, and that she would
8
     remain on leave until it was determined that she was “fit” to teach. While on leave, Plaintiff
9
     was required to turn over her school keys, banned from district events, not allowed on school
10
     property, and forbidden to communicate with District students, staff, or parents. She was
11
     permitted to communicate only with Assistant Superintendent Beckon, and only by telephone
12
     or email.
13
            12. As a result of the forced administrative leave and being required to undergo a
14

15   “fitness-for-duty” psychological examination, Plaintiff experienced severe emotional distress,

16   extreme anxiety, and high-blood pressure.

17                                               CLAIMS

18          13. Retaliation—Title VII. Defendant unlawfully retaliated against Plaintiff for her

19   protected activity of filing a discrimination complaint, in violation of 42 U.S.C. § 2000e-3(a).
20          14. Plaintiff reserves the right to amend or supplement her complaint to include other
21
     facts or claims, as necessary.
22

23

24

25    COMPLAINT                                                    EMERALD LAW GROUP, PLLC
                                                                     811 FIRST AVE., SUITE 510
      CASE NO.                                                          SEATTLE, WA 98104
      PAGE 3 OF 5                                                        TEL: (206) 826-5160
                                                                         FAX: (206) 922-5598
                  Case 3:20-cv-06138 Document 1 Filed 11/20/20 Page 4 of 5




                                        PRAYER FOR RELIEF
1
     WHEREFORE, Plaintiff prays:
2

3           1. That she have judgment against Defendant for all compensatory damages, including

4    but not limited to, any claim for back and front pay and benefits;

5           2. That she be awarded prejudgment interest;

6           3. That she be awarded damages for humiliation, emotional distress, loss of enjoyment
7    of life, pain and suffering, personal indignity, embarrassment, fear, anxiety, and anguish, in an
8
     amount to be proven at trial;
9
            4. That the court award equitable relief, as appropriate;
10
            5. That the court award attorney’s fees and actual costs; and
11
            6. For such other and further relief as this court deems just and equitable.
12
                                        JURY TRIAL DEMAND
13
            Plaintiff Cheryl Sanlin hereby requests a jury trial on all questions of fact raised by her
14

15   complaint.

16          DATED this ____ day of November, 2020.

17
                                                   EMERALD LAW GROUP PLLC
18
                                               By: /s/ Donna L. Mack
19                                                Donna L. Mack, WSBA #30875
                                                  Jonathan Nolley, WSBA #35850
20                                                811 First Avenue, Ste 510
                                                  Seattle, WA 98104
21
                                                  Ph: 206-826-5160
22                                                Fx: 206-922-5598
                                                  donna@emeraldlawgroup.com
23                                                jonathan@emeraldlawgroup.com
                                                  Attorneys for Plaintiff
24

25    COMPLAINT                                                     EMERALD LAW GROUP, PLLC
                                                                      811 FIRST AVE., SUITE 510
      CASE NO.                                                           SEATTLE, WA 98104
      PAGE 4 OF 5                                                         TEL: (206) 826-5160
                                                                          FAX: (206) 922-5598
            Case 3:20-cv-06138 Document 1 Filed 11/20/20 Page 5 of 5




1                                     DETHLEFS SPARWASSER REICH
                                      DICKERSON, PLLC
2

3
                                   By: /s/ Mark Davis
4                                      Mark K. Davis, WSBA #38713
                                       100 Second Avenue S., Ste. 190
5                                      Edmonds, WA 98020
                                       Ph: 425-776-1352
6                                      Fx: 425-776-2467
                                       mark@detsparlaw.com
7                                      Attorneys for Plaintiff
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   COMPLAINT                                       EMERALD LAW GROUP, PLLC
                                                       811 FIRST AVE., SUITE 510
     CASE NO.                                             SEATTLE, WA 98104
     PAGE 5 OF 5                                           TEL: (206) 826-5160
                                                           FAX: (206) 922-5598
